Title: To Benjamin Franklin from Thomas Townshend, 23 October 1782
From: Townshend, Thomas
To: Franklin, Benjamin


Sir,
Whitehall, 23d. October 1782.
As Mr. Strachey is going from hence to Paris with some particulars for Mr Oswald, which were not to be easily explained in Writing, I take the liberty of introducing him to your acquaintance, though I am not sure, that he is not already a little known to you.

The confidential Situation in which he stands with me, makes me particularly desirous of presenting him to you.
I believe, Sir, I am enough known to you for you to believe me when I say that there has not been from the beginning a single Person more averse to the unhappy War, or who wishes more earnestly than I do for a return of Peace and mutual Amity between Great Britain & America.
I am &ca.
T: Townshend
Doctor Franklin
